DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
This Non-FINAL action is in response to applicant’s amendment of 27 March 2022.  Claims 1-20 are pending. Claims 1-3, 5-6, 8-9, 12-13, 15-16, and 19-20 are currently amended.  
Information disclosure statement (IDS) has been field on 06/11/2022 and reviewed by the examiner. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/06/2022 has been entered.

Response to Arguments
Applicant’s amendments, with respect to the rejection of claims 1-20 under 35 USC 112(b) as set forth in the Office Action of 27 January 2022 have been fully considered and are persuasive. However, applicant’s amendment raises new rejection addressed below under 35 USC 112(b).
Applicant’s arguments with respect to claims 1-3, 8-10, and 15-17 as being unpatentable under 35 USC 103 over Bartels in view of Cazanas, Claims 4, 7, 11, 14, and 18 under USC 103 as being unpatnentable over Bartels in view of Cazanas and in view of Penillia, claims 5, 12, and 19 under 35 USC as being unpatentable over Bartels in view of Cazanas in view of Harris, and claims 6, 13, and 20 under 35 USC 103 as being unpatentable over Bartels in view of Cazanas in view of Harris and further in view of Fish have been fully considered but are moot because the new ground of rejection does not rely on any reference(s) applied in the prior rejection of record for any teaching or matter specifically challenged in the arguments.  

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In claim 1 line 14, the recited limitation “an alternative transport” is indefinite. It is unclear to the examiner if this is referring to the alternate transport recited previously or a different alternative transport.
In claim 8 line 15, the recited limitation “an alternative transport” is indefinite. It is unclear to the examiner if this is referring to the alternate transport recited previously or a different alternative transport. 
In claim 12 line 5, the recited limitation(s) “a location of the first transport and a location of the alternate transport location” is/are indefinite. It is unclear to the examiner if these limitations are referring to the location of the first transport and the location of the alternate transport location recited previously. 
In claim 15 line 14, the recited limitation “an alternative transport” is indefinite. It is unclear to the examiner if this is referring to the alternate transport recited previously or a different alternative transport.
In claim 19 line 6, the recited limitation(s) “a location of the first transport and a location of the alternate transport location” is/are indefinite. It is unclear to the examiner if these limitations are referring to the location of the first transport and the location of the alternate transport location recited previously. 

Claims 2-7, 9-11, 13-14, and 16-18, and 20 are rejected for being dependent upon a rejected claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 8-10, 12, 15-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bartels (DE102017203638) in view of Cazanas et al (US 8977408 B1) in view of Oshida et al (US 20160071418 A1).
With respect to claim 1, Bartels discloses a method, comprising (see at least [abstract]): 
determining, by a server, that the first transport is inoperable on a route based on a message received from a processor of the first transport (see at least [page 2], [page 4], and [page 9], Bartels determining that a passenger transport vehicle is defected by emitting an emergency signal (a message from a first processor of the first transport) to a call center, in which the control center can be formed by a computer or computer network that can be operated on the internet and/or on a mobile radio network.); 
instructing, by the server, the alternate transport to navigate to the transport (see at least [page 2-3] and pages [5-6]); 
remotely configuring, by the server, settings of the alternate transport based on a configuration of the first transport (see at least [page 3] and [page 6], Bartels teaches that the alternate transport is configured to take the passenger to the planned destination that the defected vehicle was intended to drive to.); and
routing, by the server, the configured alternate transport to pick up the user at a location of the inoperable first transport (see at least [page 3] and [page 6], Bartels teaches locating the passenger transport vehicle to perform transfer process (pick up at least one person of the passenger transport vehicle) by means of a GPS receiver and communicated by means of the emergency signal.). 
Bartels do not specifically teach periodically pinging, by a server, a first transport for user-configured settings of the first transport which a user has configured via input mechanisms of the first transport, and updating configuration settings of the user based on the configured settings of the first transport that are returned by the pinging; and remotely configuring, by the server, settings of the alternate transport based on the user-configured settings of the first transport that are returned by a ping. 
Cazanas teaches periodically pinging, by a server, a first transport for user-configured settings of the first transport which a user has configured via input mechanisms of the first transport (see at least Col. 1 lines 44-54], [Col. 3 lines 34-67], and [Col. 13 lines 15-30]), and updating configuration settings of the user based on the configured settings of the first transport that are returned by the pinging (see at least Col. 1 lines 44-54], [Col. 3 lines 34-67], and [Col. 13 lines 15-30]); and 
remotely configuring, by the server, settings of the alternate transport based on the user-configured settings of the first transport that are returned by a ping (see at least Col. 1 lines 44-54], [Col. 3 lines 34-67], and [Col. 13 lines 15-30]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Bartels system of configuring a vehicle to pick a stranded person to a destination therefore configuring the second vehicle based on destination of the person on the first vehicle to incorporate the teachings of Cazanas of periodically pinging, by a server, a first transport for user-configured settings of the first transport which a user has configured via input mechanisms of the first transport, and updating configuration settings of the user based on the configured settings of the first transport that are returned by the pinging; and remotely configuring, by the server, settings of the alternate transport based on the user-configured settings of the first transport that are returned by a ping. This would be done to increase passenger convenience by allowing a user profile (configuration settings) to be recalled in multiple vehicles (see Cazanas Col. 1 lines 15-40). 
Furthermore, Bartels as modified by Cazanas do not specifically teaches determining, by the server, an estimated time of arrival of an alternative transport at the first transport based on a navigation system; and displaying, by the server, the estimated time of arrival of the alternative transport on a user interface of the first transport.
Oshida teaches determining, by the server, an estimated time of arrival of an alternative transport at the first transport based on a navigation system (see at least [0056] and [0072], Oshida rendering information which include estimated time of arrival of an emergency response vehicle (alternative transport) to assist the vehicle (first vehicle).); and displaying, by the server, the estimated time of arrival of the alternative transport on a user interface of the first transport (see at least [0056] and [0072], Oshida teaches that the vehicle (first vehicle) has an interface component 170 which may display the estimated of arrival for the emergency response vehicle.).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Bartels system of configuring a vehicle to pick a stranded person to a destination therefore configuring the second vehicle based on destination of the person on the first vehicle as modified by Cazanas to incorporate Oshida teachings of determining, by the server, an estimated time of arrival of an alternative transport at the first transport based on a navigation system; and displaying, by the server, the estimated time of arrival of the alternative transport on a user interface of the first transport. This would be done to increase safety of the passengers/drivers who may not safely operate the vehicle (see Oshida 0002). 
With respect to claim 2, Bartels discloses wherein the routing comprises transferring, by the server, an intended destination of the first transport to a navigation system of the alternate transport (see at least [page 3] and [page 6], Bartels teaches that the alternate transport is configured to take the passenger to the planned destination that the defected vehicle was intended to drive to.).
With respect to claim 3, Bartels discloses wherein the method further comprises selecting the alternate transport from among a pool of alternative transports to the first transport and the alternate transport being on a same navigational path (see at least [pages 3-4] and [page 6], Bartels teaches when the transport vehicle is defected, a replacement (alternate) vehicle (transport) and shielding vehicles so that the replacement vehicles is configured to drive to the transport vehicle. This implies that the replacement vehicle may take or be on the same path of the transport vehicle and selected among replacement vehicles and/or shielding vehicles.). 
With respect to claim 5, Bartels as modified by Cazanas do not specifically teach determining, by the server, a transport location of the first transport; determining, by the server, an alternate transport location of the alternate transport; determining, by the server, the estimated time of arrival of the alternate transport to the first transport based on the location of the first transport and the alternate transport location.
 Oshida teaches determining, by the server, a transport location of the transport (see at least [0040] and [0045]); 
determining, by the server, an alternate transport location of the alternate transport (see at least [0056], [0072], and [0096]
determining, by the server, the estimated time of arrival of the alternate transport to the first transport based on the location of the first transport and the alternate transport location (see at least [0056] and [0072]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Bartels system of configuring a vehicle to pick a stranded person to a destination therefore configuring the second vehicle based on destination of the person on the first vehicle as modified by Cazanas to incorporate Oshida teachings of determining, by the server, a transport location of the first transport; determining, by the server, an alternate transport location of the alternate transport; determining, by the server, the estimated time of arrival of the alternate transport to the first transport based on the location of the first transport and the alternate transport location. This would be done to increase safety of the passengers/drivers who may not safely operate the vehicle (see Oshida 0002)
With respect to claims 8, 9, 10, and 12, they are drawn to a server comprising a processor that recite substantially the same limitations as the respective method claims 1, 2, 3, and 5. As such, claims 8, 9, 10, and 12 are rejected for substantially the same reasons given for the respective method claims 1, 2, 3, and 5 and are incorporated herein.
With respect to claims 15, 16, 17, and 19 they are drawn to a non-transitory computer readable medium that recite substantially the same limitations as the respective method claims 1, 2, 3, and 5. As such, claims 15, 16, 17, and 19 are rejected for substantially the same reasons given for the respective method claims 1, 2, 3, and 5 and are incorporated herein.

Claims 4, 7, 11, 14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bartels (DE102017203638) in view of Cazanas et al (US 8977408 B1), in view of Oshida et al (US 20160071418 A1) in view of Penillia et al (US 20190263424 A1).
With respect to claim 4, Bartels do not specifically teach wherein the configuring comprises configuring a parameter of the alternate transport from a group of parameters consisting of seat position, seat temperature, seat location, an infotainment option, ambient temperature, a number of predetermined stops prior to the intended destination, a transport type, a make of the transport, a model of the transport, a year of the transport, number of miles driven by the transport, condition of the transport, and maintenance associated with a transport.
Cazanas teaches wherein the configuring comprises configuring a parameter of the alternate transport from a group of parameters consisting of seat position (see at least [Col. 3 lines 34-67]), seat location (see at least [Col. 3 lines 34-67]), an infotainment option (see at least [Col. 3 lines 34-67]), ambient temperature (see at least [Col. 3 lines 34-67]), the transport type (see at least [Col. 6 lines 8-12]), a make of the transport (see at least [Col. 6 lines 8-12]), a model of the transport (see at least [Col. 6 lines 8-12]), condition of the transport (see at least [Col. 8 lines 29-55]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Bartels system of configuring a vehicle to pick a stranded person to a destination therefore configuring the second vehicle based on destination of the person on the first vehicle to incorporate the teachings of Cazanas wherein the configuring comprises configuring a parameter of the alternate transport from a group of parameters consisting of seat position, seat temperature, seat location, an infotainment option, ambient temperature, a number of predetermined stops prior to the intended destination, a transport type, a make of the transport, a model of the transport, a year of the transport, number of miles driven by the transport, condition of the transport, and maintenance associated with a transport. This would be done to increase passenger convenience by allowing a user profile (configuration settings) to be recalled in multiple vehicles (see Cazanas Col. 1 lines 15-40). 
However, Bartels as modified by Cazanas and Oshida do not specifically teach wherein the configuring comprises configuring a parameter of the alternate transport from a group of parameters consisting of seat temperature, a number of predetermined stops prior to the intended destination, a year of the transport, number of miles driven by the transport, and maintenance associated with a transport. 
Penillia teaches wherein the configuring comprises configuring a parameter of the alternate transport from a group of parameters consisting of a seat temperature, a number of predetermined stops prior to the intended destination (see at least [0057], [0070], [0089], [0122], and [0173]), a year of the transport (see at least [0057], [0062], [0070], [0089], [0111], and [0143]), number of miles driven by the transport (see at least [0057], [0062], [0070], and [0089]), and maintenance associated with a transport (see at least [0057], [0062], [0070], and [0128], Penillia teaches cloud services in which vehicle settings seat settings, infotainment, settings, and other obvious variations such as ambient temperature, make of the transport, etc. are can be transferred to a second vehicle so that it resembles or matches the first vehicle (see 0070)). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Bartels as modified by Cazanas and Oshida to incorporate the teachings of Penilla wherein the configuring comprises configuring a parameter of the alternate transport from a group of parameters consisting of seat temperature, a number of predetermined stops prior to the intended destination, a year of the transport, number of miles driven by the transport, and maintenance associated with a transport. This would be done to increase passenger convenience by improving wireless interfacing and networking with vehicles (see Penilla et al para 0004). 
With respect to claim 7, Bartels as modified by Cazanas and Oshida do not specifically teach wherein the periodically pinging comprises receiving, by the server, a message of an initial configuration of the first transport; and receiving, by the server, a second message of a change in the initial configuration of the first transport in response to the pinging, wherein said configuring, by the server, the alternate transport based on the configuration of the first transport comprises configuring the alternate transport based on both the initial configuration and the change in the initial configuration. 
Penilla teaches wherein the periodically pinging comprises: receiving, by the server, a message of an initial configuration of the first transport (see at least [0030-0032], Penilla et al teaches sending notifications for requesting approval of a learned setting (initial configuration)); and 
receiving, by the server, a second message of a change in the initial configuration of the first transport in response to the pinging (see at least [0028], [0030-0032], [0060], Penilla et al teaches sending notifications for requesting approval of a learned setting (initial configuration), further the learned setting may change from time to time and the notification for approval of the changed learned setting is sent again.), 
wherein said configuring, by the server, the alternate transport based on the configuration of the first transport comprises configuring the alternate transport based on both the initial configuration and the change in the initial configuration (see at least [0057], [0070], [0089], Penilla et al taches configuration of the first vehicle can be transferred to a second vehicle so as to resemble or match the ones of the first vehicle.).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Bartels as modified by Cazanas and Oshida to incorporate the teachings of Penilla wherein the periodically pinging comprises receiving, by the server, a message of an initial configuration of the first transport; and receiving, by the server, a second message of a change in the initial configuration of the first transport in response to the pinging, wherein said configuring, by the server, the alternate transport based on the configuration of the first transport comprises configuring the alternate transport based on both the initial configuration and the change in the initial configuration. This would be done to increase passenger convenience by improving wireless interfacing and networking with vehicles (see Penilla et al para 0004).
With respect to claims 11 and 14, they are drawn to a server comprising a processor that recite substantially the same limitations as the respective method claims 4 and 7. As such, claims 11 and 14 are rejected for substantially the same reasons given for the respective method claims 4 and 7 and are incorporated herein.
With respect to claim 18, it is drawn to a non-transitory computer readable medium that recite substantially the same limitations as the respective method claim 4. As such, claim 18 is rejected for substantially the same reasons given for the respective method claim 4 and is incorporated herein.

Claims 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bartels (DE102017203638) in view of Cazanas et al (US 8977408 B1) in view of in view of Oshida et al (US 20160071418 A1) in view of Fish et al (US 20170186324 A1).
With respect to claim 6, Bartels as modified by Cazanas do not specifically teach displaying via a user interface within the first transport: the estimated time of arrival of the alternate transport. 
Oshida teaches displaying via a user interface within the first transport (see at least [0056] and [0072]): the estimated time of arrival of the alternate transport (see at least [0056] and [0072]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Bartels system of configuring a vehicle to pick a stranded person to a destination therefore configuring the second vehicle based on destination of the person on the first vehicle as modified by Cazanas to incorporate Oshida teachings of displaying via a user interface within the first transport: the estimated time of arrival of the alternate transport. This would be done to increase safety of the passengers/drivers who may not safely operate the vehicle (see Cazanas Col. 1 lines 15-40). 
However, Bartels as modified by Cazanas and Oshida do not specifically teach alternate transport parameter information related to parameters of the alternate transport; Fish teaches alternate transport parameter information related to parameters of the alternate transport (see at least [0023] and [0031], Fish et al teaches selecting a desired vehicle (options of vehicles) based on provided type of each vehicle.). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Bartels as modified by Cazanas and Oshida to incorporate the teachings of Fish of providing alternate transport parameter information related to parameters of the alternate transport. This would be done increase safety of the passenger by certifying a safe vehicle(s) for vehicle services (see Fish et al 0002-0004).  
With respect to claim 13, it is drawn to a server comprising a processor that recite substantially the same limitations as the respective method claim 6. As such, claim 13 is rejected for substantially the same reasons given for the respective method claims 6 and is incorporated herein.
With respect to claim 20, it is drawn to a non-transitory computer readable medium that recite substantially the same limitations as the respective method claim 6. As such, claim 20 is rejected for substantially the same reasons given for the respective method claim 6 and is incorporated herein.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDALLA A KHALED whose telephone number is (571)272-9174.  The examiner can normally be reached on Monday-Thursday 8:00 Am-5:00, every other Friday 8:00A-5:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.A.K./Examiner, Art Unit 3667  

/FARIS S ALMATRAHI/Supervisory Patent Examiner, Art Unit 3667